DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the communication filed on 2/19/2021.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
Claims 2-21 are allowed. 
By interpreting the claims in light of the Specification and the Remarks on 2/19/2021, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Specifically, the prior art of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in each independent claim, reciting “causing, by one or more processors, provision of primary content to a first device associated with a user identifier, the primary content including metadata that includes one or more item identifiers of one or more corresponding items available for selection, the metadata included in the primary content causing the first device to present a selection interface from which an item is selectable from among the one or more items that correspond to the item identifiers that were included in the metadata included in the primary content, the metadata included in the primary content further causing the first device to determine the item identifier that was included in the metadata included in the primary content and that corresponds to the item selected via the selection interface, and the metadata included in the primary .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hieu Hoang whose telephone number is 571-270-1253. The examiner can normally be reached on Monday-Friday, 9 a.m. to 6 p.m., EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/HIEU T HOANG/Primary Examiner, Art Unit 2452